Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-168528, 333-130675, 333-120183, 333-104129, 333-71442, and 333-30578 on FormS-8 of our report dated June28, 2012, relating to the financial statements of BE Aerospace, Inc. 1994 Employee Stock Purchase Plan appearing in this Annual Report on Form 11-K of BE Aerospace, Inc. 1994 Employee Stock Purchase Plan for the year ended December31, 2011. /s/ Deloitte & Touche LLP Boca Raton, Florida June 28, 2012
